internal_revenue_service number release date index numbers -------------------------- ------------ ------------------------------------------- ------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-132905-07 date november ------------------------------------------- -------------------------------------- ------------------------ legend distributing ------------------------------------------------------------------- ----------------------------------------------------------- contributed sub ------------------------------------------------------------------- ------------------------------------------------------------------------ sub ------------------------------------------------------------------- ----------------------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- dre holdco -------------------------------------------------------------------- ----------------------------------------------------------- holdco -------------------------------------------------------------------- ----------------------------------------------------------- ---------------------------- --------------------------------------- ---------------------------------------- ------------------------------------------ --------------------- ---------------------------- ---------------------------------- plr-132905-07 finance llc ----------------------------------------------------------------------------------- ----------------------------------------------------------- business a business b business c country x a b dear -------------------- --------------------------- --------------------- ---------- --- this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction described below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code and sec_1_355-2 or whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 summary of facts distributing the common parent of an affiliated_group of companies that files a consolidated federal_income_tax return on a calendar-year basis is wholly owned by plr-132905-07 dre holdco a country x company that is disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations a disregarded_entity dre holdco also wholly owns sub a domestic_corporation and the common parent of an affiliated_group of companies holdco a country x company treated as a corporation for us tax purposes wholly owns dre holdco through a series of foreign holding_companies holdco is owned by a group of investors together distributing and sub wholly own finance llc a partnership formed as a clearing house to facilitate the issuance of third party debt the third party debt finance llc was formed to satisfy certain requests of third party banks and serves as a mere conduit between the banks and distributing and sub distributing wholly owns sub sub and contributed sub sub primarily conducts business b sub primarily conducts business c and contributed sub primarily conducts business a together business b and business c make up distributing’s core businesses the core businesses the financial information submitted by distributing indicates that business b conducted by sub and business a conducted by contributed sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing intends to separate the core businesses from business a i to rationalize the management supervisory structure and responsibilities of the core businesses and business a and permit each to make decisions based upon functional lines ii to place business a under dre holdco and thus give it the ability to make and implement decisions independently of the core businesses and iii to allow business a to establish its own identity in the marketplace by separating it from the core businesses collectively the corporate business purposes proposed transactions to achieve the corporate business purposes distributing proposes to effect the following steps the proposed transactions i distributing will contribute all of its shares of contributed sub common_stock to a newly formed holding_company controlled in exchange for controlled stock and a controlled security in the amount of approximately dollar_figurea the controlled security together the contribution as part of an overall plan distributing will distribute a all of the controlled stock pro_rata to its sole shareholder dre holdco a disregarded_entity wholly owned by holdco and then b the controlled security to finance llc in partial exchange for a distributing security held by finance llc the distributing security a and b together the distribution immediately ii plr-132905-07 after the distribution dre holdco will wholly own both distributing and controlled although the form and timing are unclear it is expected that the stock of sub held by dre holdco will be transferred to a subsidiary of distributing in the near future the sub transfer the interests in finance llc held by distributing and sub before the sub transfer will continue to be held by distributing and sub in the same proportions after the transfer representations the distribution the taxpayer makes the following representations regarding the contribution and a the indebtedness owed by controlled to distributing if any after the distribution will not constitute stock_or_securities the controlled security held by finance llc will be owed solely to finance llc finance llc will not distribute the controlled security to distributing and has no plan or intention to dispose_of the controlled security before its maturity all cash transferred to finance llc in satisfaction of the controlled security or any other_securities it holds or to service interest on the controlled security or any other_securities it holds must be used to repay the third party debt or to service interest on the third party debt b c d no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing no part of the consideration to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing the five years of financial information submitted on behalf of business b conducted by sub a member of the distributing separate_affiliated_group sag as defined in sec_355 and business a conducted directly by contributed sub is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted sub is and immediately after the distribution will be affiliated with distributing in a manner that satisfies sec_1504 without regard to sec_1504 following the contribution and immediately after the distribution contributed sub will be affiliated with controlled in a manner that satisfies sec_1504 without regard to sec_1504 e neither business b nor control of an entity conducting this business was acquired during the five-year period ending on the date of the distribution in a f g h i k plr-132905-07 transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution sub has been the principal_owner of the goodwill and significant assets of business b and will continue to be such owner following the distribution neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution contributed sub has been the principal_owner of the goodwill and significant assets of business a and will continue to be such owner following the distribution following the distribution the distributing sag will continue the active_conduct of business b through sub independently and with its separate employees following the distribution the controlled sag will continue the active_conduct of business a through contributed sub independently and with its separate employees the distribution will be carried out for the following corporate business purposes i to rationalize the management supervisory structure and responsibilities of the core businesses and business a and permit each to make decisions based upon functional lines ii to place business a under dre holdco and thus give it the ability to make and implement decisions independently of the core businesses and iii to allow business a to establish its own identity by separating it from the core businesses the distribution is motivated in whole or substantial part by one or more of these corporate business purposes j the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the total adjusted_basis and fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization l any liabilities assumed as determined under sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred m the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed as plr-132905-07 determined under sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange n no intercorporate debt will exist between distributing or any of its subsidiaries and controlled or any of its subsidiaries at the time of or after the distribution other than intercompany loans that have arisen or will arise between the parties in the ordinary course of business finance llc which is owned approximately b percent by distributing will hold the controlled security that is distributed in the distribution o p r immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing or any member of its sag including sub and controlled or any member of its sag including contributed sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q no two parties to the proposed transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or t v plr-132905-07 ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation u the controlled security will be a security for federal_income_tax purposes the distributing security is a security for federal_income_tax purposes immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 w neither distributing nor controlled will have been a u s real_property holding corporation as defined in sec_897 at any time during the five-year period preceding the distribution and neither distributing nor controlled will be a u s real_property holding corporation immediately after the distribution x the transfer of the stock of sub to a subsidiary of distributing in the sub transfer will not cause finance llc to terminate for federal_income_tax purposes under sec_708 rulings based solely on the information and representations submitted we rule as follows on the contribution and the distribution the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 plr-132905-07 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by holdco through dre holdco on the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of holdco through dre holdco will equal the aggregate basis of the distributing stock held by holdco through dre holdco immediately before the distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the distribution in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by holdco through dre holdco in the distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock was held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of finance llc on the exchange of the distributing security solely for the controlled security provided the principal_amount of the distributing security surrendered equals the principal_amount of the controlled security received sec_355 distributing will not recognize any income gain loss or deduction with respect to the controlled security other than any i amount of income gain loss or deduction that offsets controlled’s corresponding amount of income gain loss or deduction upon the deemed satisfaction of the controlled security resulting from the intercompany_transaction regulations ii deductions attributable to the fact that the distributing security may be redeemed at a premium iii income attributable to the fact that the distributing security may be redeemed at a discount or iv interest_expense accrued with respect to the distributing security following the distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includable corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group of plr-132905-07 corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 iv whether the controlled security or the distributing security is a security for federal_income_tax purposes v the federal_income_tax consequences of the sub transfer and vi the application of sec_367 sec_897 or sec_1445 to the proposed transactions procedural matters this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-132905-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _________________________ richard k passales senior counsel branch associate chief_counsel corporate
